internal_revenue_service number release date index number ----------------------- ---------------------- ---------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-126445-04 date july ----------------------- ----------------------------------------------------------------------------- -------------------------- ------------------ --------- ---------------------- --------- ------- ------- legend wife husband -------------------------------- trust date date x date y year year dear ---------- requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make an allocation of wife’s generation-skipping_transfer gst_exemption and wife created trust on date on date husband transferred dollar_figurex in cash to trust on date husband transferred dollar_figurey in cash to trust date and date are in year date is in year no additions have been made to trust after the year and year gifts and no distributions have been made to any persons from trust at any time two subaccounts one for each of husband and wife’s two sons sec_2_1 provides in relevant part that the trustees have the discretion to accumulate net_income this is in response to your letter dated date and prior correspondence sec_1 of the trust agreement provides in relevant part that trust contains the facts and representations submitted are summarized as follows husband wife has requested an extension of time to allocate gst_exemption to her wife relied upon her accountant to prepare her gift_tax returns for year and sec_2513 provides that a gift made by one spouse to any person other plr-126445-04 or distribute income and or principal to or for the benefit of the child for whom the subaccount is set_aside and the issue of such child upon the death of a child the unappointed balance of the segregated account is to be distributed to such child’s living issue per stirpes husband and wife each filed a form_709 united_states gift and generation- skipping transfer_tax return gift_tax_return for year and year reporting the transfers to trust on each return husband and wife elected to split_gifts under sec_2513 none of wife’s gst_exemption was allocated to the transfers to trust on either gift_tax_return year wife’s accountant inadvertently failed to allocate gst_exemption to the year and year transfers to trust portion of the gifts made to trust during year and year than the other spouse shall for the purposes of this chapter be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states have signified under the regulations provided for in subsection b their consent to the application of paragraph in the case of all such gifts made during the calendar_year by either while married to the other sec_25_2513-2 of the gift_tax regulations provides that consent to the application of the provisions of sec_2513 with respect to a calendar_period shall in order to be effective be signified by both spouses if both spouses file gift_tax returns within the time for signifying consent it is sufficient if the consent of each spouse is signified on his own return skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2601 imposes a tax on every generation-skipping_transfer a generation- sec_2513 provides that paragraph shall apply only if both spouses sec_2631 provides that for purposes of determining the inclusion_ratio sec_2642 provides that in determining whether to grant relief under sec_2642 provides generally that the secretary shall by regulation sec_2632 provides that any allocation by an individual of his or her gst plr-126445-04 exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 sec_301_9100-3 provides that in general requests for extensions of time notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time requests for relief under sec_301_9100-3 will be granted when the taxpayer under sec_301_9100-1 a regulatory election includes an election whose due sec_301_9100-3 provides that a taxpayer is deemed to have acted plr-126445-04 date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an election described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore wife is granted an extension of time of days from the date of this letter to file supplemental form sec_709 for the year and year transfers to trust the form sec_709 should include a notice of allocation properly allocating wife’s gst_exemption to the year and year transfers the allocations will be effective as of the date of the transfer and the gift_tax value of the transfers to trust will be used in determining the amount of gst_exemption to be allocated to the trusts the inclusion_ratio for trust will be determined under sec_2642 and sec_2642 a copy of this letter should be attached to the supplemental form sec_709 and filed with the internal_revenue_service center cincinnati ohio a copy is included for this purpose concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination being sent to the taxpayer’s representative pursuant to the power_of_attorney on file with this office a copy of this letter is except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and plr-126445-04 provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer requesting it sec_6110 sincerely heather c maloy heather c maloy associate chief_counsel passthroughs special industries enclosures cc copy of this letter copy for sec_6110 purposes
